3:19-cv-01160-MGL-PJG          Date Filed 08/31/20       Entry Number 66        Page 1 of 2



                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Meritha Bell; Yolanda Young,                  )
                                               )       C/A No. 3:19-cv-01160-MGL-PJG
                             Plaintiff,        )
                                               )           ORDER OF DISMISSAL
           vs.                                 )
                                               )
 Alton Romey; Lutheran Homes of                )
 South Carolina, Inc. also known as,           )
 The Heritage at Lowman; Leon Lott,            )
 in his capacity as Sheriff of the             )
  Richland County Sheriff's Department;        )
  Michael Laurita, in his individual capacity, )
                                               )
                             Defendants.       )
                                               )

                The Court having been advised by counsel for the parties that the above action has

 been settled as to defendants Leon Lott and Michael Laurita.

                IT IS ORDERED that this action is hereby dismissed without costs and without

 prejudice as to defendants Leon Lott and Michael Laurita. If settlement is not consummated

 within sixty (60) days, either party may petition the Court to reopen this action and restore it to

 the calendar. Rule 60(b)(6), F.R.Civ.P. In the alternative, to the extent permitted by law, either

 party may within sixty (60) days petition the Court to enforce the settlement. Fairfax

 Countywide Citizens v. Fairfax County, 571 F.2d 1299 (4th Cir. 1978). By agreement of the

 parties, the court retains jurisdiction to enforce the settlement agreement. Kokkonen v. Guardian

 Life Ins. Co., 511 U.S. 375, 381-82 (1994).
3:19-cv-01160-MGL-PJG           Date Filed 08/31/20       Entry Number 66        Page 2 of 2




        The dismissal hereunder shall be with prejudice if no action is taken under

 either alternative within sixty (60) days from the filing date of this order.

                IT IS SO ORDERED.

                                                s/Mary Geiger Lewis
                                                MARY GEIGER LEWIS
                                                UNITED STATES DISTRICT JUDGE
 Columbia, South Carolina
 August 31, 2020
